UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2419



JOSEPH A. WHITEAKER,

                                              Plaintiff - Appellant,

          versus


METROPOLITAN LIFE INSURANCE COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, District Judge.
(CA-00-2693-0-10)


Submitted:   June 20, 2003                    Decided:   July 8, 2003


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William A. Coates, ROE, CASSIDY, COATES, & PRICE, P.A., Greenville,
South Carolina, for Appellant.      J. D. Quattlebaum, HAYNSWORTH
SINKLER BOYD, P.A., Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Joseph   A.   Whiteaker     appeals      the   district     court’s    order

granting   Metropolitan        Life’s    motion   for    summary    judgment   and

dismissing Whiteaker’s claim under the Employment Retirement Income

Security Act of 1974, 29 U.S.C.A. §§ 1001-1168 (West 1999 & Supp.

2003).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court

in its comprehensive opinion.            See Whiteaker v. Metro. Life Ins.

Co., No. CA-00-2693-0-10 (D.S.C. Nov. 14, 2002).                We dispense with

oral    argument     because    the     facts   and     legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                        AFFIRMED




                                          2